Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 1 of 14

UNITED STATES DISRICT COURT
SOUTHERN DISTRICT OF NEW YORK
xX

 

ALFONSO GARCIA RAMOS, JORGE PEREZ : Index No.: 19 CV 02967
AGUILAR, FELIX LUNA, and GUILLERMO ALONSO :

MORALES, Individually and on Behalf of All Others

Similarly Situated,

Plaintiffs,
- against -
DNC FOOD SERVICE CORP. d/b/a SPEEDY’S DELI,
NIKOLAOS VASILATOS and SPIROS ZISIMATOS,
Jointly and Severally,

Defendants,

 

 

MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’ MOTION TO

CONDITIONALLY CERTIFY A FAIR LABOR STANDARDS ACT COLLECTIVE

ACTION AND AUTHORIZE NOTICE TO BE ISSUED TO
ALL PERSONS SIMILARLY SITUATED

 

LAW OFFICES OF

MICHAEL P, GIAMPILIS, P.C.
Attorneys for All Defendants

Michael P. Giampilis, Esq.

94 Willis Avenue, Second Floor
Mineola, New York 11501

Tel. (516) 739-5838

Fax (516) 739-8225

Email: mgiampilis@giampilislaw.com
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 2 of 14

TABLE OF CONTENTS
I. PRELIMINARY STATEMENT. ........0...ccceseeecscnceeeeeeeeeeeeenseee eens 1
II. STATEMENT OF FACTS... ccc cceceeeeeeceeeeeeeeeeeneeeeeneeeneueeeenenss 1
Tl. ARGUMENT... 0. cccnccveceeeeeetcesesecnaeeareeenereeneseneeneessnesenens 3

A. Plaintiffs Are Not Entitled To Conditional Certification............... 3
1. Legal Standard For Conditional Certification................ 3

2. Plaintiffs Are Not Similarly Situated To Putative
Members With Respect to Alleged Unpaid Minimum and

Overtime Wages......cccccccccseceeeseeeesenseaeteaseatenennee 4

B. Plaintiffs’ Proposed Notice And Related Requests Should Be
Denied... ccc cece eee ceeeecee eee ee eee eee eenupeeeeeteneneneasates 5
1. The Proposed Notice Is Materially Deficient.......... 6

2, Plaintiffs’ Request To Post Notice At the Defendant
Restaurants Must Be Denied...........cccsceseeseeeeeeereueee 8

3. Plaintiffs’ Request For Emails and Telephone Numbers
Should Be Denied. ...........ccccccecccececeeeeeeeeeeeeeeeaeaes 9

TV. CONCLUSION... ccc cee cce eens ene neneneaeenereeestaeee reenter aeaes 9
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19

TABLE OF AUTHORITIES

CASES

Amador v. Morgan Stanley

2013 WL 494020, at *7 (S.D.N.Y. Feb. 7, 2013)... ecceee sense eeenes

Anglada y. Linens n’ Things, Inc.

2007 WL 1552511 (S.D.NLY., 2007)... 00 ce cecececeneceeenenennerenereraesenes

Barfield v. New York City Health & Hosps. Corp.

2005 WL 3098730 (S.D.N.Y. Nov. 18, 2005)... cece eeee ener ere en ees

Diaz v. Elecs. Boutique of Am., Inc.

005 WL 2654270 (W.D.N.Y. Oct. 17, 2005)... ec eccceneneeeneenenenenens

Diaz v, S&H Bondi’s Dept. Store, Inc.

2012 WL 137460 (S.D.N.Y., Jan. 18, 2012). 0.00... cececeeeeeceeeeeeeee tens

Gillian vy. Starjem Rest. Corp.

2011 WL 4639842 (S.D.N.Y. Oct. 4, 201). iccseseceeseneneneneneanes

Hernandez v, Merrill Lynch & Co.

2012 WL 5862749 (S.D.N.Y., Nov. 15, 2012). 0... eeeseeee sete eeeeeees

Hoffman-La Roche, Inc. vy. Sperling

A493 U.S. 165, 169 (1989)... ic cecceeceeseneneeeu ensure rerarueeseeaensneees

Gjurovich v. Emmanuels Marketplace, Inc.

282 F. Supp. 2d 101, 106 (S.D.N-Y 2003)... eee eee en eee eee teen ees

Guzelgurgenli v. Prime Time Specials Inc.

883 F.Supp.2d 340 (E.D.NVY. 2012)... .ccccscscvsscecnseceeseeeetaeeeeseearas

In re Penthouse Exec. Club Comp. Litig.

2010 WL 4340255 (S.D.N.Y., Oct. 27, 2010)... cece eee eeeee tee eee eee

Morales v. Planiworks, Ine.

2006 WL 278154 (S.D.N.Y, Feb. 2, 2006). ..........cccceeeeeees deeeraeeneeees

Myers v. Hertz Corp.

624 F.3d 537, 554-55 (2 Cir, 2010). ...cccccsccescecesccessecessreeessecensees

Shajan y. Barolo, Ltd.

22010 WL 2218095 (S.D.N.Y., June 2, 2010)... eect eee ee eee ee es

ii

Page 3 of 14

fener ee eee eae

fewer renee

eee ee ee

ee

ween eae ee eee

eee eee ee

Shee eee as

eee eee ee

See eee

pan awn erence sens

Pee eee eee eda

ee

4,5
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 4 of 14

Silva v. Calle 8, LLC
2013 WL 6330848 (E.D.NLY., Dec. 5, 2013)... ccc eceeeeceeeeeeeeereesseseeeetenseeeees

Strait v. Belcan Engineering Group, Inc.
2012 U.S. Dist. LEXIS 169390, at *13 (N.D. IL Nov. 29, 2012)... ceseccceneneeeenes

STATUTES

219 U.S.C, § 21GB)... ccccescccesecececsseesseeeecssesrevsrevrsusseesarsssuessescessen sens 7

OTHER AUTHORITIES

None

ili
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 5 of 14

L PRELIMINARY STATEMENT

Plaintiffs ALFONSO GARCIA RAMOS (“Garcia Ramos”), JORGE PEREZ AGUILAR
(“Perez Aguilar”), FELIX LUNA (“Luna”) and GUILLERMO ALONSO MORALES (“Alonso
Morales”) (collectively referred to as “Plaintiffs”) ask this Court to conditionally certify and
facilitate notice to a collective of individuals who are, and/or were, employees of defendant DNC
FOOD SERVICE CORP. d/b/a SPEEDY’S DELI (‘‘Speedy’s Deli”) similarly situated to
Plaintiffs during their employment at Speedy’s Deli, and who are allegedly owed minimum wage
and overtime compensation under the Fair Labor Standards Act (“FLSA”). Upon review of the
record, there is no basis for this Court to grant conditional certification of the Plaintiffs’ FLSA
claim pursuant to 29 U.S.C. § 216(b) however in the event the Court does grant plaintiffs’
motion, it should be limited to current or former employees employed at the same positions
worked by the plaintiffs, namely cashiers, bakers, grillmen, counterman and food preparers
employed by Speedy’s Deli. Further, certain aspects of the proposed notice of this lawsuit to
alleged putative collective members (“Notice”) should be altered such as, limiting the look back
period from the date of the filing of this lawsuit on April 3, 2019 to only three (3) years, not six
(6), restricting bold typeface or capitalization in the notice, including defendants’ counsel as a
source of information for potential class members, allowing Defendants to deliver putative class
member records in non-digital form, altering the language of the notice so that it is equitable for
all parties and doesn’t scream windfall for alleged putative members.

I. STATEMENT OF FACTS

Speedy’s Deli is a delicatessen café located at 1271 Broadway, New York, New York.

The owners/shareholders of Speedy’s Deli are defendants NIKOLAOS VASILATOS

(“Vasilatos’”) and SPIROS ZISIMATOS (“Zisimatos”). See, Zisimatos Decl. 4 1.
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 6 of 14

Zisimatos and Vasilatos share responsibilities at Speedy’s Deli. Zisimatos’ duties include
arranging work schedules, setting pay rates for employees and generally overseeing the day to
day activities of the store. See, Zisimatos Decl. J 3.

Speedy’s Deli also employs managers that keep time and pay records for the employees.
Employees are paid properly and in accordance with their time and pay records. See, Zisimatos
Decl. {| 4 and 5.

Defendants provided plaintiffs, and all employees, with a forty five (45) minute - one (1)
hour break during their respective shifts, and provided free food for its employees. See,
Zisimatos Decl. { 6.

The four (4) Plaintiffs in this case worked as a cashier, baker, grillman, counterman and
food preparer and they were all paid for their work. See, Zisimatos Decl. J] 4 and 5. No other job
positions at Speedy’s |

All of the Plaintiffs alleged that they communicated with other employees at Speedy’s
Deli about alleged underpayments however Plaintiffs could not identify any of the full names of
those employees, their job positions or what their alleged salaries were. See, Garcia Ramos Decl.
4] 10; Perez Aguilar Decl. { 13; Luna Decl. { 11 and Alonso Morales Decl. ¥ 14. It’s interesting
that the Plaintiffs allegedly spoke with all of those alleged employees yet none of those
individuals joined in this lawsuit.

Any implication that Defendants underpaid Plaintiffs is unfounded, and while the instant
lawsuit should continue and be determined on the merits, Defendants assert that certification for
the alleged putative class members is improper and with that, Plaintiffs’ motion should be denied

in its entirety.
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 7 of 14

il, ARGUMENT

A. Plaintiffs Are Not Entitled To Conditional Certification

1. Legal Standard For Conditional Certification

Under the FLSA, Plaintiffs must establish similarly situated status through a factual
showing, not simply allegations. Barfield v. New York City Health & Hosps,. Corp., 2005 WL
3098730 (S.D.N.Y. Nov. 18, 2005). To meet their burden of proof, Plaintiffs must do more than
allege the existence of unlawful common policy or practice. Instead, they must put forth
evidence “sufficient to demonstrate that plaintiffs and potential collective members were victims
of a common scheme or plan that violated the law.” Morales y. Plantworks, Inc., 2006 WL
278154 (S.D.N.Y. Feb. 2, 2006). Moreover, though a common question may exist among
putative collective members, the Court must determine whether that common question can be
“answered without individual inquiries.” Strait v, Belcan Engineering Group, Inc., 2012 U.S.
Dist. LEXIS 169390, at *13 (N.D. IIL Nov. 29, 2012).

Courts have held that conditional certification is inappropriate where the determination of
a defendant’s liability depends on several individual factors. Gillian v. Starjem Rest. Corp., 2011
WL 4639842 (S.D.N.Y. Oct. 4, 2011) (whether the defendant’s “alleged rules violated the
minimum wage and overtime provisions of the FLSA depends on the number of hours each
individual worked on a particular shift, as well as the number of hours each individual worked in
a particular week”); Diaz v. Elecs. Boutique of Am., Inc., 2005 WL 2654270 (W.D.N.Y, Oct. 17,
2005) (denying certification where plaintiffs’ claims required examination of when plaintiff and
each class member was to work, when they actually worked, and whether they were paid for

such).
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 8 of 14

The FLSA authorizes a plaintiff to file suit on behalf of “other employees similarly
situated,” but only if such employees “consent in writing.” 219 U.S.C. § 216(b). Court-ordered
notice is not automatic. Rather, “district courts have the discretion, in appropriate cases ... to
facilit[ate] notice to potential plaintiffs.” Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 169
(1989). Before a court will authorize such notice though, a plaintiff “must demonstrate, based on
pleadings and affidavits, that she is similarly situated to potential collective.” Myers v. Hertz
Corp., 624 F.3d 537, 554-55 (2™ Cir,, 2010).

2. Plaintiffs Are Not Similarly Situated To Putative Members With Respect to
Alleged Unpaid Minimum and Overtime Wages

A motion for conditional certification must be denied where the movant fails to provide
any factual detail about the other employees referenced in its motion, such as their names or the
wages and/or salary received by the other referenced employees. Silva v. Calle 8, LLC, 2013 WL
6330848 (E.D.N.Y., Dec. 5, 2013). The Plaintiffs here fail to present the last names of the
alleged putative class members in its respective Declarations attached to Plaintiffs’ motion, or
any evidence whatsoever that they communicated with any employees regarding their wages at
Speedy’s Deli. All communication had by the plaintiffs with putative class members are nothing
more that innuendo and conjecture. See, Garcia Ramos Decl. {] 10; Perez Aguilar Decl. J 13;
Luna Decl. {11 and Alonso Morales Decl. ¥ 14.

Further, Plaintiffs’ allegations that they were not properly paid at or above the minimum
wage or overtime rate is premature at best. Speedy’s Deli has a facially lawful time-recording
policy in that its employees’ time worked is recorded. Additionally, Speedy’s Deli has time and
pay records for the individual Plaintiffs. See, Zisimatos Decl. J 4 and 5. Defendants have not

served any of those records as yet because discovery is still ongoing in this action.
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 9 of 14

The plaintiff must also present “sufficient evidence to demonstrate that [the] prospective
class of member plaintiffs are similarly situated to the named plaintiff.” Anglada v. Linens n’
Things, Inc., 2007 WL 1552511 (8.D.N.Y., 2007). The Plaintiffs neglect to do that here. In fact,
none of the alleged employees that Plaintiffs claim to have spoken to in their respective
Declarations stated their job positions at Speedy’s Deli. See, Garcia Ramos Decl. { 10; Perez
Aguilar Decl. J 13; Luna Decl. 11 and Alonso Morales Decl. {| 14. Thus we don’t know the
work performed by those individuals,

Further to that point, a porter and a delivery boy have different responsibilities and
functions in a delicatessen café, as do a cook in comparison to a grillman or counterperson, In
short, those positions are not “similarly situated.”

To that end, this Court must deny the Plaintiffs’ Motion in its entirety, however even if
this Court finds that a conditional certification of a putative class is appropriate, it must limit the
prospective putative class to only the positions in which the Plaintiffs were employed, namely
cashiers, bakers, grillmen, countermen and food preparers.

B. Plaintiff’s Proposed Notice and Related Requests Should be
Denied

Upon authorizing the distribution of notice to potential opt-in plaintiifs, the district court
maintains “broad discretion” over the form and content of the notice. Gjurovich v. Emmanuels
Marketplace, Inc., 282 F. Supp. 2d 101, 106 (S.D.N.Y. 2003) (citing, Hoffmann-La Roche Ine. v.
Sperling, 493 U.S. 165, 170 (1989)). In exercising this discretion, the court should be “guided by
the goals of the notice: to make as many potential plaintiffs as possible aware of this action and
their right to opt in without devolving into a fishing expedition or imposing undue burdens on
the defendants.” Guzelgurgenli v. Prime Time Specials Inc., 883 F.Supp.2d 340 (E.D.N.Y.

2012). (emphasis added).
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 10 of 14

Although the Defendants maintain that Plaintiffs’ Motion should be denied, it must also
be noted that Plaintiffs’ proposed Notice, posting request and request for putitive class member
telephone numbers and emails far exceed what is necessary and typically sufficient to
accomplish the goals of a 216(b) notice.

l. The Proposed Notice is Materially Deficient

First, the scope of the employees to receive Notice is improperly defined. Plaintiffs seck
to send Notice to all non-managerial employees employed at Speedy’s Deli at any time from
April 3, 2013 through the present even though each putative collective member’s claim can date
back, at most, to three years prior to the filing of his or her consent form. Jn re Penthouse Exec.
Club Comp. Litig., 2010 WL 4340255 (S.D.N.Y., Oct. 27, 2010), The Plaintiffs worked as
cashiers, bakers, grillmen, countermen and food preparers. See, Zisimatos Decl. {5. It logically
follows that the putative class, at most, should only be cashiers, bakers, grillmen, countermen
and food preparers. Accordingly, Plaintiffs are entitled to send Notice to only those putative
collective members employed as cashiers, bakers, grillmen, countermen and food preparers at
Speedy’s Deli going back three (3) years back from the date the underlying complaint was filed,
April 3, 2019.

Second, the Plaintiffs use larger font and bold typeface in certain areas to specifically
highlight the language that promotes joining the lawsuit. This emphasis on such selective
language is unnecessary and confusing, All language in the notice is important and should be
treated as such.

Third, Plaintiffs’ proposed Notice is improper because it directs potential class members

to contact only Plaintiffs’ counsel with any questions. Defendants’ counsel should also be listed
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 11 of 14

in the Notice as a source of information. Diaz v. S&H Bondi’s Dept. Store, Inc., 2012 WL
137460 (S.D.N.Y., Jan. 18, 2012).

Fourth, Defendants are not computer savvy and don’t have the requisite ability to produce
a Microsoft Word document or Excel spreadsheet, if this Court grants Plaintiffs’ Motion for a
collective class. See, Exhibit 1, Katsanos Decl. § 13. We ask the Court to modify Plaintiffs’
request for relief to allow Defendants the right to provide the class member information in a non-
digital organized fashion within a thirty (30) day period after the issuance of an Order by this
Court.

Fifth, the heading “Notice of Pendency with Opportunity to Join” should be stricken from
the face of the notice, and replaced with “Notice of Pendency” or “Notice of Pendency of
Lawsuit.” The Plaintiffs’ proposed language is too harsh and screams potential windfall to
prospective class members,

Sixth, Defendants request the addition of the following provisions to ensure that the
putative class members are fully aware of the breadth of this action and the effect of opting in.
Those provisions are as follows:

e “The court has not yet decided whether the plaintiffs or the defendants will win or
lose this case”.

e “Tf you choose to join this lawsuit, you will be bound by any decision of the Court,
judgment of the Court, or settlement, whether favorable or unfavorable”.

e “If you choose to join in the lawsuit, you may be asked to appear for a deposition,
respond to discovery requests, or appear at a trial. Likewise, the Defendants may
be required to produce documents and answer questions about your employment to
the Plaintiffs’ attorneys and the Court”.

e “Defendants maintain that its employees were all paid their proper legal wages and
denies that it violated the law, that it owes any employee any additional
compensation, or that it owes liquidated damages”.
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 12 of 14

e “A trial may be necessary to decide whether the claims being made against
Defendants are true”.

e “Ifthe plaintiffs win a favorable judgment, Pelton Graham LLC, may ask the Court
to award it up to one-third of the monetary recovery. You are not required to have
Pelton Graham LLC represent you”.

e “By completing and timely returning the Consent to Become a Party Plaintiff
form, you are agreeing to have Plaintiffs ALFONSO GARCIA RAMOS, JORGE
PEREZ AGUILAR, FELIX LUNA, and GUILLERMO ALONSO MORALES
act as your agent to make decisions on your behalf concerning this lawsuit. This
includes the method and manner of conducting this lawsuit, the entering ofan
agreement with the Plaintiffs’ attorneys concerning attorney’s fees and costs, and
all other matters pertaining to this lawsuit. These decisions and agreements made
and entered into by the Plaintiffs’ attorneys will be binding on you if you join this
lawsuit”,

Seventh, Defendants request the deletion of paragraph VIII Immigration Status from the
notice. There is no reason to mention immigration status as it does not have any bearing on this
matter. One would argue that if there is any mention of immigration status, there should also be
an explanation of each potential Plaintiffs’ tax liability in the event the parties settle or plaintiffs
prevail at trial.

Other than these suggested modifications and additions to the Plaintiffs’ proposed Notice,
Defendants consent to the remaining language therein.

2. Plaintiffs’ Request to Post Notice in All Defendant Restaurants Must be Denied

Posting notice is not necessary where defendants provide sufficient contact information
for potential collective members. Hernandez v. Merrill Lynch & Co., 2012 WL 5862749
(S.D.N.Y., Nov. 15, 2012). Posting notice at potential plaintiffs’ work location is unnecessary
when the form of notice is mailed to potential plaintiffs. Amador v. Morgan Stanley, 2013 WL
494020, at *7 (S.D.N.Y. Feb..7, 2013). The only group that will be reached by a posting are the

Defendants current employees who will have already received notice by mail. There is no reason

to assume that the mailing addresses that will be provided by defendants for current employees,
Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 13 of 14

if required to do so, will not be accurate and complete. Further, Speedy’s Deli’s business may
suffer if vendors and suppliers see the posted notice. Those vendors and suppliers could
conceivably worry about getting paid any open balances for fear that the Defendants will be hit
with a large judgment in this matter and insist on cash on delivery for all merchandise delivered
thus interrupting the way Defendants conduct their respective businesses. As such, first class
mail is the best way to provide notice to potential class members. Shajan v. Barolo, Ltd., 2010
WL 2218095 (S.D.N.Y., June 2, 2010).

3. Plaintiffs’ Request for Emails and Telephone Numbers Should Be Denied

This Court should deny Plaintiff's request for the emails and telephone numbers of the
potential collective members. Defendants, upon information and belief, do not keep the email
addresses and telephone numbers of all of its employees. Further, the production of telephone
numbers is unnecessary at this stage. Plaintiffs will receive the names and addresses of putative
collective members. To provide more information will only allow the Plaintiffs and their counsel
to solicit and harass putative class members. Plaintiffs can always request emails and phone
numbers directly from the putative class members who have responded to Plaintiffs’ Notice of
Pendency.

IV. CONCLUSION

For the reasons stated in this Memorandum of Law and the Declaration of Spiro

Zisimatos, Defendants respectfully request that Plaintiffs’ Motion for Conditional Certification

be denied in its entirety.
Dated:

Case 1:19-cv-02967-VSB Document 27 Filed 08/19/19 Page 14 of 14

August 19, 2019
Mineola, New York

10

By:

Respectfully Submitted,
LAW OFFICES OF

MICHAEL P. GIAMPILIS, P.c.
Attorneys for Defendants

/s/ Michael P, Giampilis
Michael P. Giampilis (MG3386)

94 Willis Avenue, Second Floor
Mineola, New York 11501

Tel.: (516) 739-5838

Fax: (516) 739-8225
megiampilis@giampilislaw.com
